Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 04/19/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1, 3-12, and 14-20 are pending. 
Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowed for the following reasons: 
Claim 12 recites a computer device, comprising: 
circuitry configured to: 
obtain first dialog information, the first dialog information being dialog information inputted during a dialog process; 
determine, based on the first dialog information, target scenario information corresponding to the first dialog information, the target scenario information being used to indicate a dialog scenario of the first dialog information; 
determine, based on a scenario vector of the target scenario information, at least one piece of candidate scenario information of a plurality of pieces of scenario information having an association relationship with the target scenario information; and 
obtain, based on the at least one piece of candidate scenario information and the target scenario information, a first dialog state according to the first dialog information, the first dialog state being used to represent a response mode for responding to the first dialog information, wherein 
the plurality of pieces scenario information is represented by a plurality of scenario vectors, each scenario vector representing an association relationship between the scenario information corresponding to the respective scenario vector and other scenario information of the plurality of pieces of scenario information, 
the plurality of scenario vectors is constructed according to at least one scenario network before the at least one piece of candidate scenario information is determined, the plurality of scenario vectors corresponding one-to-one to the plurality of pieces of scenario information, and 
the at least one scenario network is based on semantic tags of the plurality of pieces of scenario information, each semantic tag being a network node in the at least one scenario network and identifying a type of a dialog scenario indicated by the scenario information corresponding to the respective semantic tag.
Claim 1 recites a corresponding method. Claim 20 recites a non-transitory computer-readable medium storing computer-readable instructions that, when executed by processing circuitry, cause the processing circuitry to perform a method of claims 1 and 12.
After reviewing of amendments to claims 1, 12, and 20 in comparison to cancelled claims 2 and 13, claims 1, 12, and 20 are allowed for the reasons stated on pp. 10-11 of the non-final office action dated 02/03/2022. Therefore, Claims 1, 3-12, and 14-20 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        04/26/2022